Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lonnie Boone appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to comply with a court order. A plaintiffs failure to comply with an order of the court may warrant involuntary dismissal. Fed.R.Civ.P. 41(b). We review a district court’s dismissal under 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we deny Boone’s motion to appoint counsel and affirm for the reasons stated by the district court. Boone v. Kolongo, No. 1:12-cv-00494-LO-IDD (E.D.Va. filed June 27, 2012 & entered June 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.